Citation Nr: 0012673	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  99-01 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

The propriety of the initial 10 percent disability rating for 
the service-connected disability, described as low back pain 
with history of strain and psychogenic pain disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1986 to June 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision from the RO.  


REMAND

The veteran's service medical records contained a May 1987 
report from the Physical Evaluation Board which noted that he 
was unfit for duty, due to mechanical low back pain and 
psychogenic pain disorder, and assigned a disability rating 
of 10 percent under VA diagnostic code 5295.  

A May 1997 VA report of spine examination noted a medical 
history of a 1986 low back injury which had progressed toward 
more frequent episodes of non-radiating low back pain in the 
last one to two years.  The report indicated that the 
episodes were incapacitating twice yearly, with less severe 
flares monthly.  The report also noted that the veteran 
indicated that an April 1997 "CT scan" had revealed bulging 
discs and that an epidural injection had been administered 11 
days earlier.  

The report noted, under objective findings, an exaggeration 
of the L-S spine curve with location pain around L4-5.  The 
report also noted local tenderness without evidence of pain 
on motion, paraspinous muscle spasm or definite evidence of 
radiculopathy.  The report described the range of motion, 
with somewhat limited effort, as limited to 85 degrees of 
forward flexion, 25 degrees of backward extension, 35 degrees 
of lateral flexion and 30 degrees of bilateral rotation.  The 
report also noted that the veteran could "toe heel," hop 
and squat without objective evidence of pain.  

Under diagnostic clinical test results, the report noted that 
the "CT scan," x-ray reports and treatment records were 
requested the day of the VA examination.  Under diagnosis, 
the report noted a history of degenerative disk disease 
"confirmed/not confirmed by recent CT scans and x-rays."  
The report concluded, "Any additional statements for Deluca 
purposes than mentioned above would have to be of purely 
speculative nature."  

The record includes various relevant private medical 
outpatient treatment records from September 1987 to July 
1997, which were not associated with the claims folder until 
after the May 1997 VA spine examination.  Indeed, the report 
of that examination appeared to suggest that the examiner was 
unable to provide a complete medical opinion without those 
records.  Because the record indicates that the veteran's 
private outpatient treatment reports were not associated with 
his claims folder until after the most recent VA examination, 
that examination was unable to include a review of his 
complete record as part of the examination process as 
required by 38 C.F.R. § 4.1 (1999).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  

Functional impairment is based on lack of usefulness and may 
be due to pain, supported by adequate pathology and 
evidenced by visible behavior during motion.  Many factors 
are for consideration in evaluating disabilities of the 
musculoskeletal system and these include pain, weakness, 
limitation of motion and atrophy.  Painful motion with the 
joint or periarticular pathology which produces disability 
warrants the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59. (1999).  

The applicability of 38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a 
joint, must also be considered.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Office of General Counsel of VA has 
explained that, per DeLuca, Diagnostic Codes involving 
disability ratings for limitation of motion of a part of the 
musculoskeletal system do not subsume sections 4.40 and 
4.45.  VAOPGCPREC 9-98 (Aug. 14, 1998).  In applying 
sections 4.40, 4.45, and 4.59, rating personnel must 
consider the claimant's functional loss and clearly explain 
what role the claimants' assertions of pain played in the 
rating decision.  Id.; Smallwood v. Brown, 10 Vet. App. 93, 
99 (1997).  

Based on the incomplete record at the time of the VA 
examination, it is unclear whether the applicability of 
38 C.F.R. § 4.40, regarding functional loss due to pain, and 
38 C.F.R. § 4.45, regarding weakness, fatigability, 
incoordination, or pain on movement of a joint, were 
adequately considered.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). Therefore, the RO should contact the veteran and 
obtain a new medical examination that considers the factors 
cited in 38 C.F.R. §§ 4.40 and 4.45 as well as all of the 
medical evidence now of record.  Where medical reports do not 
contain sufficient detail, the report must be returned for 
evaluation purposes.  38 C.F.R. § 4.2.  

Additionally, the record suggests that the veteran has 
received VA treatment for his service-connected disability.  
A March 1997 private medical outpatient treatment record 
noted that the veteran had been treated by a VA physician 
approximately two days earlier and was prescribed medications 
and physical therapy.  Records of this VA treatment are not 
associated with the claims folder.  VA medical records 
concerning treatment prior to a Board decision are 
constructively deemed to be before the Board.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Finally, a July 1997 private medical statement indicated 
that, within the context of a claim for workers' 
compensation, the veteran was totally disabled in March 1997 
and that he was returned to full duty in May 1997.  That 
statement also indicated the future treatment would be 
considered if improvement was not shown.  The Board observes 
that, in Fenderson v. West, 12 Vet. App. 119, 126 (1999), the 
Court explained that "staged" ratings can be assigned in 
the context of an initial rating for separate periods of 
time, based on the facts found.  Therefore, once a complete 
record is developed, including a current VA report of 
examination with a full medical history since March 1997, the 
RO should consider, if appropriate based on the facts found, 
application of a staged rating.  

Here, the record indicates that all relevant VA medical 
records might not have been associated with the claims 
folder.  Further, the veteran has indicated that his 
disability has deteriorated since the May 1997 VA 
examination.  Therefore, the veteran's claim must be remanded 
for further development of the record.  The RO should obtain 
a new medical examination that includes a complete review of 
the record, fully addresses the rating criteria under the 
appropriate diagnostic code and considers the factors cited 
in 38 C.F.R. §§ 4.40 and 4.45.  The evidence must clearly 
correlate to the appropriate schedular criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
disability.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
to specifically include any records of VA 
treatment since approximately March 1997.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
low back pain with history of strain and 
psychogenic pain disorder.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
The examiner should be requested to 
provide a medical history of the 
disability, since March 1997, based on 
information provided by the veteran and 
obtained from a thorough review of the 
record.  The examiner also must identify 
any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected disability and 
to provide an opinion as to the extent 
that any demonstrated pain likely limits 
the veteran's functional ability.  The 
examiner should also be requested to 
determine whether, and to what extent, 
the low back exhibits weakened movement, 
excess fatigability or incoordination.  A 
complete rationale for each opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

3.  After undertaking any additional 
indicated development, the RO should 
review the veteran's claims in light of 
the additional evidence and considering 
the applicability of a staged rating, 
38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, 
regarding weakness, fatigability, 
incoordination or pain on movement of the 
low back.  If any matter remains denied, 
the veteran and his representative should 
be furnished with an appropriate 
Supplemental Statement of the Case and be 
given an opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  In taking this action, the 
Board implies no conclusion as to any ultimate outcome 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


